Judgment, Supreme Court, New York County (Richard Andrias, J.), *238rendered August 4, 1993, convicting defendant, after a jury trial, of robbery in the first and second degrees, and grand larceny in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s motion to preclude in-court and lineup identification testimony was properly denied. The court imposed the proper remedy for the prosecutor’s failure to provide timely CPL 710.30 notice with respect to a photo identification, to wit, preclusion of that evidence (People v Bell, 214 AD2d 353, lv denied 86 NY2d 840), leaving unaffected the lineup identification, which had been properly noticed and which was a valid basis for the in-court identification (People v Tatum, 205 AD2d 397, lv denied 83 NY2d 1008).
We conclude, as we did with respect to a similar issue raised by the codefendant concerning another identification procedure in this case (see, People v Jones, 223 AD2d 375, lv denied 88 NY2d 849), that any error in permitting a detective to describe a witness’s demeanor at a lineup was harmless in light of the overwhelming evidence of guilt.
We have considered defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Ellerin and Nardelli, JJ.